DETAILED ACTION
1.	The Preliminary Amendment filed on November 15, 2021 is acknowledged.
	Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors [e.g. a crankshaft…comprising a toothed wheel comprising a free space of teeth…; said crankshaft sensor being configure to detect the teeth and the free space of said toothed wheel (claim 1); etc.].
The Applicants are required to clarify or to revise the claimed features.

6.	Claims 1-11 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language [e.g. a toothed wheel, the teeth, etc.].  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent(s) cited.
The Applicants are required to clarify or to revise the claimed features.

7.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
Line 1, the limitation of “the elimination” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim. 
Line 2, the limitation of “the signal” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.  
Line 5, the phrase “capable of'' is indefinite.  The phrase has been held that the recitation that an element is “capable of'' performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  
Line 5, the limitation of “the piston” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.  
Line 10, the limitation of  “at least one camshaft, comprising a toothed wheel, the teeth of which are of different lengths and/or are unevenly spaced apart” renders the claim vague and unclear; since it is easily to be confuse with “a toothed wheel” of a crankshaft.
Line 11, the use of alternative expression “and/or” renders the claim indefinite because the expression on either side of the “and/or” are not considered equivalent and cause uncertainty with respect to the scope of the claim.
Lines 14-15, the limitation of “an angular position of the engine” renders the claim indefinite; since it is not clear that what an angular position of the engine is?
Lines 14 and 16, the limitations “normal mode” and “degrade mode” render the claim indefinite; since it is not clear that what “normal mode” and “degrade mode” are? Note that Applicants must provide or verify how the “normal mode” and/or “degrade mode” is/are to be defined in the method?
Line 16, the phrase of “in the event of the failure of the signal” renders the claim indefinite; since there are insufficient antecedent basis for these limitations in the claim.  
Line 20, the limitation of “a signal” renders the claim indefinite; since there is insufficient double recitation for this limitation in the claim.  
Line 25, the limitation of “the edges of teeth” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.  
Lines 32-34, the limitation of “a corresponding reference angle position value is below a predetermined position threshold for at least one crankshaft revolution” renders the claim indefinite; since it is not clear that how or by which way a corresponding reference angle position value is to be known as being below a predetermined position threshold?
Notes that the insufficient antecedent basis in the dependent claims must be considered.
Claims 2-11 are rejected by virtue of their dependence on claim 1.
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-11 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.  Specifically, all of the limitations of claim 1 is the process claim, which are drawn to abstract ideas per se without any practical application such as detecting… [lines 20-23]; determining… [lines 24-28]; determining… [lines 29-30]; switching… [lines 31-34].  In other words, there is no tangible post solutions/results after these data have been manipulated.
The claims further do not fall within at least one of the four categories of patent eligible subject matter because claim 1 merely discloses data directed to angular position of the crankshaft and camshaft based on the detected teeth and free space of crankshaft or camshaft toothed wheel without actually claiming an engine output formed by using this data.  In other words, mere information in the form of data (in this case compressed air), does not fall under one of the four categories of patent eligible matter.  
Furthermore, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they lack a limitation that transforms the abstract idea into patent eligible subject matter.
Claim elements “crankshaft sensor” and “camshaft sensor” are well-understood and routine in the industry and therefore does not amount to significantly more. 
Claim element “computer” is a generic computer containing programming steps to determine a rotation speed of crankshaft and switching therebetween two modes.  Determining and switching are control algorithms and therefore abstract ideas.  Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).

Claim Rejections - 35 USC § 102/103
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

13.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over Gonzales, Jr. (US 6,499,342 B1).
Regarding claim 1, notes Figures 1 and 3, Gonzales, Jr. teaches method for validating the elimination of a transient failure of the signal originating from a crankshaft sensor [conventional variable reluctance sensor (20)] of an internal combustion engine of a vehicle, said engine comprising: a plurality of cylinders; a crankshaft (15) cylinders during the operation of the engine and comprising a toothed wheel [sprocket (42)] comprising a free space [missing tooth (44)] of teeth [teeth (43)] corresponding to a reference position of said crankshaft (15); said crankshaft sensor (20) being configured to detect the teeth (43) and the free space (44) of said toothed wheel (42); at least one camshaft (12), comprising a toothed wheel [pulse wheel (13)], the teeth col. 2, lines 57-66]; and a camshaft sensor (17) configured to detect the teeth of the toothed wheel (13) of said camshaft (12), said vehicle comprising a computer [PMC (10)] configured to determine the angular position of the crankshaft (15) from the detected free space (44) and, in a normal mode, to determine the angular position of the engine from the angular position of the crankshaft (15) and the angular position of the camshaft (12), and, in a degraded mode, in the event of the failure of the signal originating from the crankshaft sensor, to determine the angular position of the engine (10) only from the angular position of the camshaft (15), the method, which is implemented by the computer (10), comprising: detecting, in a degraded mode and when the computer (10) detects a signal originating from the crankshaft sensor (20), the free space (44) and the teeth (43) of the toothed wheel (42) of the crankshaft (15) from the signal generated by the crankshaft sensor (20) during the rotation of the crankshaft (15) [see Figure 2 and at least col. 3, lines 30-41]; determining the minimum rotation speed of the crankshaft (15) in the vicinity of each combustion top dead center, determined from a duration of the edges of teeth received by the crankshaft sensor upon each rotation of said crankshaft (15), with a position of the vicinity of each combustion top dead center being determined from the detected free space (44) and the detected teeth (43) [col. 3, line 42-col. 4, line 11; and col. 5, lines 8-20]; - determining the angular positions of the crankshaft (15) corresponding to the determined minimum rotation speeds [col. 3, line 42-col. 4, line 11; and col. 5, lines 8-20]; switching to normal mode when, for each combustion top dead center, the difference between the determined angular position of the crankshaft (15) and a corresponding reference angle position value is below a predetermined position threshold for at least one crankshaft revolution [see at least col. 4, lines 12-21].
Thus, the invention meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to the different length and unevenly spaced apart of the teeth on the pulse wheel.  However, it is apparent that the teeth of pulse wheel [toothed wheel] would have been well-known to have a different lengths and unevenly spaced apart.  Accordingly, claim 1 is alternative rejected under 35 U.S.C. 103, as follows: it would have been obvious to one of ordinary skilled in this art to have seeking to solve the stated problem would choose which is without exercising inventive skill.  See MPEP 2144.04 IV. A.
Regarding claim 2, as discussed in claim 1, see at least Figure 2.
Regarding claim 3, as discussed in claim 1, Gonzales, Jr. discloses all the claimed limitation as discussed above except the range between -40 degree and +40 degree.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the suitable range for medium power of designed resistor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 4-11, as far as understood, Gonzales, Jr. disclosed  [Figures 1-6].
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Applicants are required to consider the cited references in PTO-892 that disclose the method for operating an internal combustion engine which use the angular positions of camshaft and crankshaft to determine the engine operations in normal mode and degraded mode [misfire mode].

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
December 1, 2022




/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        December 2, 2022